Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: element for transmitting signals (in claim 5, described as a signal cable 21).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paavolainen (US 2017/0001846) in view of Bagge (US 9,908,763) and Cormidi (EP 2080730A1).
 	Re claims 1,8-10, Paavolainen teaches a mobile lifting system (generally 100, figure 1), comprising a telehandler (generally 100), in turn comprising: 
a) a mobile lifting arm (generally 100) provided, at a distal end, with a coupling device (generally 126) for the removable fixing of an equipment (generally 130,150) or of the type adapted to grip loads such as a fork (generally 130), a gripper or the like, or of the type adapted to lift persons (generally 150) and work tools such as a basket or the like; and  
b) a base frame (generally 110) which comprises a powertrain assembly (generally 110,111) for movement of the telehandler on the ground, said powertrain including a motor (generally 111) and a transmission (not numbered, elements transmitting power from the motor to the wheels, etc.) 
 	Paavolainen does not mention stabilisers although it is clear that all functions of the telehandler are controllable from the control and command means (generally [0023-0037,0055]). Stabilizers and their control are well known in the art as shown for example by Bagge (generally figure 2; column 3, lines 42-48) wherein the telehandler (generally 1) is provided with stabilisers (generally figure 2) and activation means, adapted to manage the operation of the stabilisers and subjected to the control means, wherein the command means (generally 14; generally column 4, lines 53-
Paavolainen does not have the motor remain stationary as claimed. However, it is already known to have similar handlers which have their motor remain stationary such as shown by Cormidi via a fifth wheel (generally 10) with turret (generally 12) rotating through a vertical axis (generally A) extending through the fifth wheel that allows the arm (generally 5) to rotate separately of the motor reducing the weight and thus power required to rotate the arm (paragraphs [0019], [0048]) and also notes despite balance weight controls, stabilizers still have use to further improve stabilization (paragraphs [000050-0051]).
 	It would have been obvious to one of ordinary skill in the art prior to filing to have modified Paavolainen to have stabilizers and their controls, etc. as well as a non-rotating motor & fifth wheel as claimed in order to allow greater safety, stabilization and control capabilities by an operator as well as reduce power/ weight requirements for rotating the arm.
 	Re claim 2, Paavolainen teaches (generally paragraphs [0029-0030]) the telehandler free from a cab and from manually activatable drive commands.

 	Re claim 4, Paavolainen teaches the command means comprises a portable remote control (paragraph [0035]).
 	Re claim 5, Paavolainen teaches the command means comprises a remote control and an element for transmitting signals (generally 119, paragraph [0032]) adapted to connect the remote control and the control means.
 	Re claim 6, Paavolainen teaches the telehandler is provided with a means for producing the movement of said arm (generally 100) subjected to the control means, wherein the command means (generally [0024,0025,0032-0035]) is provided to produce movement signals adapted to regulate the movement of the arm (11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schroeder (US 3,059,795) teaches a lift handler with fifth-wheel (generally 12).
12/14/21 have been fully considered but they are not persuasive in view of the new grounds of rejection.
Applicant argues that the newly amended limitations of a fifth wheel and a stationary motor make the claims allowable. However, the new limitations are known in the prior art as shown above with at least Cormidi and would reduce the weight needed to be moved when the arm is rotated making them a beneficial modification to one of ordinary skill in the art.
Applicant’s argument regarding the stabilizers not being an obvious modification is also not persuasive as this is not mentioned in the references but rather is just applicant’s opinion. Further the Cormidi reference also notes [0050-0051] use of stabilizers even when balance weight adjustment is done and this would give even greater stability and increased safety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652